Dime Community Bancshares, Inc.
2004 Stock Incentive Plan
Restricted Stock Award Notice
 
___________________________________________            __________-_____-_______
Name of Award Recipient                                      Social Security
Number
 
_________________________________________________________________________________________________________________________________________
Street Address
 
_________________________________________________________________________________________________________________________________________
City               State                                        ZIP Code


This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the Dime
Community Bancshares, Inc. 2004 Stock Incentive Plan. Set forth below are the
specific terms and conditions applicable to this Restricted Stock Award.
Attached as Exhibit A are its general terms and conditions.


 
Restricted Stock Award
 
(A)
 
(B)
 
(C)
 
(D)
 
(E)
 
Effective Date
 
03/17/05
03/17/05
03/17/05
03/17/05
Total Shares
 
Class of Shares*
Common
 
Common
 
Common
 
Common
 
Common
 
No. of Awarded Shares*
         
 
Type of Award (Escrow or Legended Certificate)
 
Legended Certificate
 
Legended Certificate
 
Legended Certificate
 
Legended Certificate
 
N/A
 
 
Vesting Date*
 
         



*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.


By signing where indicated below, Dime Community Bancshares, Inc. (the
“Company”) grants this Restricted Stock Award upon the specified terms and
conditions, and the Restricted Stock Award Recipient acknowledges receipt of
this Restricted Stock Award Notice, including Exhibit A, and agrees to observe
and be bound by the terms and conditions set forth herein
 
Dime Community Bancshares, Inc.                 Award Recipient
 

 
By ___________________________________________        ___________________________________________                     
 Name                                              Print Name: 
 Title:     
 




--------------------------------------------------------------------------------


Instructions: This page should be completed by or on behalf of the Executive
Compensation Committee. Any blank space intentionally left blank should be
crossed out. A Restricted Stock Award consists of shares granted with uniform
terms and conditions. Where shares granted under a Restricted Stock Award are
awarded on the same date with varying terms and conditions (for example, varying
vesting dates), the awards should be recorded as a series of grants each with
its own uniform terms and conditions.

 




--------------------------------------------------------------------------------


Exhibit A
    
Dime Community Bancshares, Inc 2004 Stock Incentive Plan
Restricted Stock Award Notice


General Terms and Conditions


Section 1. Size and Type of Award. The shares of Common Stock of Dime Community
Bancshares, Inc. ("Shares") covered by this Award ("Awarded Shares") are listed
on the Restricted Stock Award Notice. The Restricted Stock Award Notice
designates the Awarded Shares as either AEscrow @ or ALegended Certificate@.
 
(a) Legended Certificate. If your Awarded Shares are designated “Legended
Certificate,” a stock certificate evidencing the Awarded Shares will be issued
in your name and held in escrow by the Committee or its designee (“Plan
Trustee”). The stock certificate will bear a legend indicating that it is
subject to all of the terms and conditions of this Award Notice and the Dime
Community Bancshares, Inc. 2004 Stock Incentive Plan (“Plan”). You will be
required to elect to be taxed on the Fair Market Value of the Awarded Shares as
of the date they are placed in your name, pursuant to section 83(b) of the
Internal Revenue Code of 1986. You must make this election in writing, in the
manner required by applicable Internal Revenue Service Regulations, and file it
with the Internal Revenue Service and the Company within 30 days after the date
on which the Awarded Shares are transferred into your name
 
(b) Escrow. If your Awarded Shares are designated “Escrow,” the Awarded Shares
will be held in the name of the Plan Trustee on a pooled basis with other
Awarded Shares that have been designated AEscrow.@ You will not be permitted to
elect to be taxed currently on the Fair Market Value of the Awarded Shares and
instead will be subject to income tax on the Awarded Shares as and when they
become vested.
 
Section 2. Vesting.
 
(a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
the Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date. A stock certificate
evidencing unrestricted ownership will be transferred to you.


(b) Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest:


Outside Directors. If you receive your Restricted Stock Award for services of an
outside Director, you must remain in continuous service from the Effective Date
shown on the Restricted Stock Award Notice through the relevant Vesting Date.


Employees. If you receive your Restricted Stock Award for services as an officer
or employee, you must remain in continuous service from the Effective Date shown
on the Restricted Stock Award Notice through the relevant Vesting Date


(c) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Shares that are scheduled to vest on that
date. When you forfeit Awarded Shares, all of your interest in the Awarded
Shares will be canceled and any stock certificate or other evidence of ownership
must be returned to the Plan Trustee to be used for future awards to others. You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.


(d) Accelerated Vesting. Your Awarded Shares that have not previously vested
will become fully vested immediately, and without any further action on your
part, in the event of your death or Disability (as defined in the Plan) before
your termination of service with the Company and within six (6) months prior to
the scheduled Vesting Date for the Awarded Shares. In addition, in the event a
Change of Control (as defined in the Plan) occurs before you terminate service
with the Company, then any Awarded Shares not theretofore forfeited shall become
immediately vested on the date of the Change of Control. You may designate a
Beneficiary to receive any Awarded Shares that vest upon your death using the
Beneficiary Designation attached as Appendix A. 


(e) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or The Dime Savings Bank of Williamsburgh.
 
Section 3. Dividends. If your Awarded Shares are in the form of Legended
Certificates, any dividends declared by the Company with a record date that is
after the Effective Date specified in the Award Notice will be paid in the same
manner as for other shareholders. If your Awarded Shares are designated
“Escrow”, you will receive the dividends on an unrestricted basis, but they will
be paid to you by, and will be taxable in the same manner as other compensation
paid to you by, the Company; by signing this Award Notice and accepting its
terms, you direct the Plan Trustee to remit to the Company for payment to you
any dividends that may be received as the record holder of your unvested Awarded
Shares.
 
Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. If your Awarded Shares are Legended
Certificates, you will receive proxy materials for voting in the same manner as
other shareholders with Shares in brokerage accounts. If your unvested Awarded
Shares are held by the Plan Trustee, the Plan Trustee will ask you for voting
directions and will follow your directions in voting your unvested Awarded
Shares.
 
Section 5. Taxes. Where any person is entitled to receive Shares pursuant to the
Restricted Stock Award granted hereunder, the Company shall have the right to
require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 6. Notices. Any com-munication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If the Company:


Dime Community Bancshares, Inc.
209 Havemeyer Street
Brooklyn, New York 11211
Attention: Corporate Secretary


If to the Recipient, to the Recipient's address as shown in the Company's
records.


Section 7. Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such option be liable for or subject to debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of Dime Community Bancshares, Inc.


Section 8. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company and the Recipient and their respective
heirs, succes-sors and as-signs.


Section 9. Construction of Language. Whenever appro-priate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singu-lar, and words importing the masculine gender may be
read as refer-ring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Agreement, un-less the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.


Section 10. Governing Law. This Agreement shall be con-strued, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by the federal law. The federal and state courts having jurisdiction
in Kings County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Award granted under this Agreement, the Recipient, and any other person
claiming any rights under the Agreement, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.


Section 11. Amendment. This Agreement may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.


Section 12. Plan Provisions Control. This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Agreement, the
Recipient acknowledges receipt of a copy of the Plan. The Recipient acknowledges
that he or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Agreement, and any document signed by an authorized representative of
the Company that is designated as an amendment of the Plan or this Agreement.









--------------------------------------------------------------------------------




Appendix A to Restricted Stock Award Notice
Dime Community Bancshares, Inc. 2004 Stock Incentive Plan
Beneficiary Designation Form- Restricted Stock
 
GENERAL
    INFORMATION
 
Use this form to designate the Beneficiary(ies) who will receive Restricted
Stock Awards that become vested at your death.
 
Name of Person
Making  Designation___________________________________________________
 
 
Social Security Number ______—_____—______
 
BENEFICIARY
    DESIGNATION
 
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.
 
A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary, reserving the right to change or revoke this designation at
any time prior to my death:
 
Name
 
Address
 
Relationship
 
Birth Date
 
Share
 
       
 
%
       
 
%
       
 
%
Total = 100%
 
B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death with respect to all
outstanding Restricted Stock Awards:
 
Name
 
Address
 
Relationship
 
Birth Date
 
Share
 
       
 
%
       
 
%
       
 
%
Total = 100%
 
S
 
I
 
G
 
N
 
H
 
E
 
R
 
E
 
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Dime Community
Bancshares, Inc. prior to my death. I also understand that an effective
Beneficiary designation revokes my prior designation(s) with respect to all
outstanding Restricted Stock Awards.
 
 
__                        +                            
        Your Signature                                 Date
 

 Internal Use Only 
This Beneficiary Designation was received by the Corporate Secretary of Dime
Community Bancshares, Inc. on the date indicated.
 
By  __+                    
Authorized Signature                     Date
 
Comments
 


